Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 2020/0246207 A1).
Regarding claim 1, Williams discloses a robot (wheelchair 10) comprising: a main body (chair base 12; Para. 0017) in which an opening portion is defined in a top 5surface thereof (open top side 22/inner compartment 26); a seat (seat bottom 66) configured to cover an upper side of the opening portion; a traveling wheel protruding downward from a bottom surface of the main body (wheels 107/110);  10a backrest connected to the seat (vertical portion 38); an opening defined in a front surface of the main body (see the opening which houses footrest 86; Fig. 4); a foot supporter protruding forward from the main body through the opening (footrest portions 92 & 88 protrude through the opening; Fig.2); and a pair of arm supporters (arm rests 54; Fig. 1) connected to both sides of the seat, 15respectively.
**Applicant’s Specification (Para. 0004) recites that a robot is capable of providing services in response to a user’s command.  Prior art Williams discloses a robot/wheelchair which provides services in response to a user’s command.  A user is capable of commanding control stick 118 so that the robot will provide the service of driving to a specified destination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Lau (US 2020/0268577 A1).
Regarding claim 6, Williams discloses the robot according to claim 4.  Williams does not disclose further comprising a lidar disposed on a front end of the side body.  It is well known in the chairs for personal conveyance art to locate a lidar on the front end of the side body in order to determine distance and positioning information. Lau teaches locating a lidar on the front end of the side body (side body frame 1 has a sensor 11 which is an lidar sensor; Paras. 0042 & 0060). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included an lidar disposed on a front end of the side body of Williams as taught by Lau in order to determine positioning and therefore obstacle avoidance.
Claims 1, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2018/0036185 A1) in view of Raja et al. (US 2020/0315880 A1).
Regarding claim 1, Han discloses a robot (Fig. 1) comprising: a main body (main body 100) in which an opening portion is defined in a top surface thereof (accommodation space a1; Para. 0158); a seat (seating unit 200) configured to cover an upper side of the opening portion (Para. 0114); a traveling wheel (wheels 190) protruding downward from a bottom surface of the main body (Fig. 1); a foot supporter (leg rest); a backrest (backrest 220) connected to the seat (seat 210); and a pair of arm supporters connected to both sides of the seat, respectively (handgrip 211; Para. 0068).  
Han does not disclose an opening defined in a front surface of the main body; a foot supporter protruding forward from the main body through the opening.  It is well known in the chairs for personal conveyance art to provide a main body with an opening to store a foot rest when not in use. Raja et al., teaches providing an opening defined in a front surface of his main body (there is an opening located in the front of main body 14, the opening houses footrest 13); and a foot supporter (foot rest 13) protruding forward from the main body through the opening (Fig. 1).  Han does not discloses the elements recited by claims 4 & 5.  Regarding claim 4, Raja et al. discloses wherein the foot supporter comprises: a footrest (foot rest 13) passing through the opening (opening in front portion of element 14); and a side body disposed outside the main body, the side body being connected to both sides of the footrest (regarding a side body see wheels 11 with their corresponding fenders; Fig. 1).  Regarding claim 5, Raja et al. discloses an auxiliary wheel protruding downward from a bottom surface of the side body (wheels 11 with corresponding fenders; Fig. 11).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included Raja’s opening in his main body, and his side body disposed outside the main body which is connected to both sides of the footrest on the invention of Han for the purpose of storing the foot supporter inside the main body while not in use therefore, protecting the foot supporter from damage and ensuring that the foot rest is properly supported by the side body.

Regarding claim 8, Han as modified by Raja et al. discloses the robot according to claim 1, further comprising an elevation mechanism (lifting member 431) embedded in the main body (main body 110; Fig. 1), the elevation mechanism being configured to elevate the seat at a lower side of the seat (seat 200; Fig. 1).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose a battery insertion hole into which a battery is inserted and which is defined above the opening is defined in the front surface of the main body. 
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose a lower plate disposed below the foot supporter by passing through the opening; and a moving mechanism disposed between the lower plate and the foot supporter, the moving mechanism being configured to allow the foot supporter to move forward and backward.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose wherein an accessory insertion hole on which an accessory is mounted is defined in a rear surface of the main body.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose wherein the elevation mechanism comprises a plurality of actuators which are spaced apart from each other, are driven independently, and are configured to maintain the seat horizontally.  Claim 10 depends from claim 9.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose a gap cover configured to be elevated together with the seat, the gap cover being configured to cover a gap between the seat and the main body.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose wherein the seat comprises: a seat base which a portion of a lower portion is inserted into the main body through the opening portion; and a seat pad configured to cover the seat base at an upper side of the seat base.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose a link configured to connect the seat base to the backrest; and a first tilting mechanism disposed between the seat base and the seat pad, the first tilting mechanism being configured to tilt the link.  Claims 14-16 depend from claim 13.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose a long hole which is lengthily defined in each of both sides of the seat base and through which the arm supporter passes; and a moving mechanism disposed between the seat base and the seat pad, the moving mechanism being configured to allow the arm supporter to move along the long hole.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose a projector configured to emit beam toward both sides of the foot supporter so as to project an image on a bottom surface.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose wherein the main body comprises: a housing having a top surface in which the opening portion is defined and a bottom surface that is opened; a battery mounting body which is disposed within the housing on which a battery is mounted; and a lower cover configured to cover the opened bottom surface of the housing, wherein a traveling wheel through-hole through which the traveling wheel passes is defined in the lower cover.  Claim 20 depends from claim 19.

Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618   
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618